Citation Nr: 0933295	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-14 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the left hip.

2.  Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1948 to August 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  Although the Veteran initially 
requested a Travel Board hearing when he perfected his appeal 
in April 2006, he subsequently requested a videoconference 
Board hearing which was held before the undersigned in July 
2009. 

The issue of entitlement to a right hip disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.  VA will notify 
the Veteran if further action is required on his part.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's current osteoarthritis of the left hip is 
not related to active service.




CONCLUSION OF LAW

Osteoarthritis of the left hip was not incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in April and November 2004, VA notified the 
appellant of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter informed the appellant to 
submit medical evidence relating the claimed disability to 
active service and noted other types of evidence the Veteran 
could submit in support of his claims.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA has satisfied substantially the requirement 
that the Veteran be advised to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that, except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim: (1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Accordingly, and in light of the Supreme Court's recent 
decision in Sanders, the Board finds that, although the 
notification provided in this case did not advise the Veteran 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection, any failure to 
satisfy the duty to notify is not prejudicial.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because the 
Veteran's service connection claim for osteoarthritis of the 
left hip is being denied in this decision, any question as to 
the appropriate disability rating or effective date is moot.  
See Dingess, 19 Vet. App. at 473.  And any defect in the 
timing or content of the notices also has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; the Veteran has 
not contended otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran 
has been provided with VA examinations which address the 
contended causal relationship between osteoarthritis of the 
left hip and active service.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that he incurred a left hip disability 
during active service.  Specifically, he contends that he was 
injured during non-combat tank maneuvers when a tank turret 
struck him on the left side of his body and knocked him 
unconscious.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases, including arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that, at his 
enlistment physical examination in August 1948, clinical 
evaluation of the extremities was normal.  The Veteran also 
certified that he never had any painful joints and was not 
concealing any injury at that time.  

On May 23, 1950, the Veteran complained of chest pain and 
right hip pain.  It was noted that he had been caught between 
a tank turret and driver's hatch for "about 15" minutes 
"causing his trunk to be crushed between the two surfaces."  
Physical examination showed abrasions on the right hip.  The 
diagnosis was multiple contusions.  The Veteran was 
transferred immediately to a Naval Hospital for treatment and 
disposition

After being transferred to a Naval Hospital for treatment 
that same day in May 1950, the Veteran complained of pain in 
his chest and right hip.  It was noted that, while on tank 
maneuvers at a Tank Park, the Veteran had been caught between 
a tank turret and driver's hatch and had sustained injuries.  
He had been "hit by swinging turret on a tank" and received 
a blow on the chest and right hip a few hours prior to his 
admission.  It also was noted that he was stunned momentarily 
at the time of this incident.  Physical examination showed he 
appeared "acutely ill" with an abrasion on the right hip.  
The impressions included right hip abrasion.  

On May 24, 1950, it was noted that x-rays of the Veteran's 
pelvis were negative.  He was improved.  It also was noted 
that the Veteran still had tenderness over the sternal 
region.  On May 29, 1950, it was noted that the Veteran was 
"much improved."  The Veteran was considered fit for duty 
and returned to duty on June 2, 1950.

At the Veteran's separation physical examination in August 
1952, clinical evaluation was normal.  It was noted that the 
Veteran required neither treatment nor hospitalization.  No 
defects were noted.

A copy of the Veteran's "Honorable Discharge" from active 
service which he submitted and was included in the claims 
file shows that his military occupational specialty (MOS) was 
tank leader.  The Veteran served in combat operations in 
Korea against North Korean forces from August 3 to 
September 11, 1950.  He participated in the assault and 
seizure of Inchon, Korea, on September 15-16, 1950, and the 
capture and securing of Seoul, Korea, from September 17 to 
October 7, 1950.  The Veteran also participated in the 
Wonsan-Hungnam-Chosin Campaign in northern Korea from 
October 26 to December 14, 1950.  Finally, he participated in 
operations against enemy forces in central and south Korea 
from December 16, 1950, to May 10, 1951. 

The post-service medical evidence shows that private x-rays 
of the Veteran's left hip in March 2001 found fairly advanced 
osteoarthritic changes.

In a January 2004 letter, John F. Parker, Jr., M.D., stated 
that he first had seen the Veteran in April 2001 "suffering 
with a six-month history of left groin pain."  Dr. Parker 
stated that the Veteran had left hip osteoarthritis.  The 
Veteran saw Dr. Parker again in April 2003 and they discussed 
total left hip arthroplasty.  Dr. Parker also stated that the 
Veteran had total left hip arthroplasty in May 2003.  Follow-
up visits with Dr. Parker following surgery indicated that 
the Veteran "had no pain and was doing well."  The Veteran 
also had "full weight bearing" following total left hip 
replacement surgery.

In an August 2004 statement, the Veteran contended that he 
had been injured in June 1950 when a tank turret had hit him 
on the left side of his body at the hip and had knocked him 
unconscious.  "I do not remember how long I was out."  The 
Veteran stated that, after he had been knocked unconscious, 
he woke up in the hospital.  He had been told that he had a 
"very bad bruise" on his left side.  The Veteran also 
described his post-service left hip problems.  

In a November 2004 statement, G.G.S. stated that the Veteran 
had served with him for "most of his Marine Corps service."  
G.G.S. stated that he remembered that the Veteran had been 
"severely injured" when the tank barrel "compressed him 
against the driver's hatch cover."  

On VA examination in April 2007, the Veteran's complaints 
included left hip weakness, giving way, and lack of 
endurance.  He also complained of increasing right hip pain 
with weakness, giving way, lack of endurance, and locking.  
The VA examiner reviewed the Veteran's claims file, including 
his service treatment records.  The Veteran stated that he 
had been "knocked out of the tank when the turret gunner 
turned the turret" and struck him "halfway out."  The 
Veteran also stated that he had been "hit on the left side" 
and was "impacted on the right side."  The Veteran stated 
further that he had been knocked unconscious after being 
struck by the tank turret and had been hospitalized.  The 
Veteran reported that, since service separation, he had 
experienced left hip arthritis and had received total left 
hip arthroplasty in May 2003.  The Veteran denied any 
bilateral hip stiffness, swelling, heat, redness, locking, 
fatigability, or dislocation.  He stated that he sometimes 
used a cane for ambulation.  

Physical examination in April 2007 showed slow ambulation 
with a slightly limping gait.  Examination of the hip joints 
showed no edema, effusion, tenderness, redness, heat, 
abnormal movement, or subluxation.  There was guarding 
bilaterally.  X-rays of the left hip showed a total hip 
prosthesis in satisfactory position and alignment with no 
fracture or loosening of the hardware.  X-rays of the right 
hip showed early degenerative changes with narrowing of the 
joint space and spur formation and no fracture.  The VA 
examiner opined that the Veteran's current left hip 
disability was less likely than not caused by or a result of 
the in-service injury because there was no evidence of a left 
hip injury when the Veteran was struck by the tank turret and 
complained of right hip pain.  The diagnoses included left 
hip osteoarthritis, status-post total hip replacement surgery 
with residual limited motion and scar and status-post right 
hip injury with limited range of motion and degenerative 
spur.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
osteoarthritis of the left hip.  The Board notes initially 
that, although the Veteran had honorable active combat 
service in Korea during the Korean Conflict, the medical 
evidence does not show - nor does the Veteran contend - the 
he incurred osteoarthritis of the left hip during combat 
service.  Instead, the Veteran has contended that he injured 
his left hip when he was struck by a tank turret during non-
combat tank maneuvers in June 1950 before his unit shipped 
out to Korea.  Thus, the presumptions normally available for 
injuries sustained in combat are not applicable to this case.  
See generally 38 U.S.C.A. § 1154(b).  The Veteran also is not 
entitled to service connection for osteoarthritis of the left 
hip on a presumptive service connection basis because the 
medical evidence shows that he was not treated for 
osteoarthritis of the left hip during active service or 
within the first post-service year (i.e., by August 1953).  
See 38 C.F.R. §§ 3.307, 3.309. 

The Veteran further is not entitled to service connection for 
osteoarthritis of the left hip on a direct service connection 
basis.  Despite the Veteran's allegations that he injured his 
left hip when he was struck by a tank turret during active 
service, his contemporaneous service treatment records show 
only that he injured his right hip after a tank turret struck 
him while he was on maneuvers in May 1950.  The Veteran's 
service treatment records show that he was treated for a 
right hip abrasion and hospitalized for several days 
following this injury.  Again, despite the Veteran's 
assertions that he was knocked unconscious and woke up in a 
hospital some time after he was struck by a tank turret, his 
service treatment records show instead that he was stunned 
momentarily.  There is no indication that he lost 
consciousness at the time of this in-service injury.  The 
Veteran's service treatment records also show that, after 
being hospitalized for about a week, he was considered fit 
for duty and returned to duty on June 2, 1950.  The Veteran 
was normal clinically at his separation physical examination 
in August 1952.  It appears that the Veteran first complained 
of a left hip disability in April 2001, or almost 49 years 
after service separation in August 1952, when Dr. Parker 
first saw the Veteran and noted that he was "suffering with 
a six-month history of left groin pain."  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The remaining post-service medical evidence shows that, 
although the Veteran has complained of left hip 
osteoarthritis and had a total left hip replacement, this 
disability is not related to active service or any incident 
of such service, including the in-service tank turret 
accident.  The Veteran's recollection of the injuries he 
experienced at the time of his in-service accident to his 
post-service VA and private treating physicians also is not 
in accord with the contemporaneous service treatment records 
which detail the accident and accompanying in-service 
treatment for the right hip injury which he incurred at that 
time.  

X-rays provided by Dr. Parker in March 2001 found fairly 
advanced osteoarthritic changes of the Veteran's left hip.  
Dr. Parker noted in January 2004 that, following total left 
hip arthroplasty in May 2003, the Veteran "had no pain and 
was doing well."  Dr. Parker also noted that the Veteran had 
full weight bearing in his replacement left hip following 
surgery.  Following VA examination in April 2007, when the 
Veteran again reported (incorrectly) that he had been knocked 
unconscious when he was struck by a tank turret in the left 
hip during active service, the VA examiner opined that the 
Veteran's current left hip disability was less likely than 
not caused by or a result of the in-service injury because 
there was no evidence of a left hip injury when the Veteran 
was struck by the tank turret and complained of right hip 
pain.  In summary, absent objective evidence, to include a 
medical nexus, relating the Veteran's current left hip 
osteoarthritis to active service, the Board finds that 
service connection for osteoarthritis of the left hip is not 
warranted.

Additional evidence in support of the Veteran's service 
connection claim is his own lay assertions and July 2009 
videoconference Board hearing testimony.  The Board notes 
that, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), the Federal Circuit determined that lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer); (2) the layperson is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The Federal Circuit also has held 
that lay evidence is one type of evidence that must be 
considered and competent lay evidence can be sufficient in 
and of itself.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1335 (Fed. Cir. 2006).  In Buchanan, the Federal Circuit 
noted that the Board retains the discretion to make 
credibility determinations and otherwise weigh all of the 
evidence submitted, including lay evidence.  

The Board finds that the Veteran is competent to describe 
experiencing left hip pain since service separation.  The 
Veteran's statement that he was diagnosed as having a left 
hip disability following his in-service tank turret accident 
is not entitled to probative value, however, because it is 
outweighed by contemporaneous service treatment records at 
the time of this accident showing only that he injured his 
right hip.  The Board notes that the record does not show, 
nor does the Veteran contend, that he has specialized 
education, training, or experience that would qualify him to 
provide an opinion on the etiology of his left hip 
osteoarthritis.  The Board concludes that the Veteran's lay 
statements, although competent evidence of the continuity of 
left hip symptomatology since service separation, are not 
probative on the issue of whether the Veteran's current left 
hip osteoarthritis is related to active service because they 
are outweighed by competent medical evidence showing no 
nexus.  Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for osteoarthritis of the 
left hip is denied.


REMAND

The Veteran also contends that he incurred a right hip 
disability during active service.  

The Board notes initially that it is not clear whether the 
Veteran contends that his current right hip disability is 
related to active service.  The Veteran has submitted several 
lay statements concerning his in-service tank turret accident 
in support of this claim.  A review of these statements, 
however, shows that the Veteran only discussed his left hip 
injury after being struck by a tank turret during active 
service non-combat tank maneuvers.  The Board also notes that 
the Veteran testified credibly at his July 2009 Board hearing 
about his claimed left hip injury.  

The medical evidence shows, however, that the Veteran 
currently experiences a right hip disability which could be 
related to active service.  Specifically, following VA 
examination in April 2007, the Veteran was diagnosed as 
having status-post right hip injury with limited range of 
motion and degenerative spur.  The VA examiner did not opine 
in April 2007 whether the Veteran's current right hip 
disability was related to active service.  Because the 
Veteran testified credibly in July 2009 about the in-service 
tank turret accident which resulted in a hip injury, and 
because he currently experiences a right hip disability which 
could be related to active service, the Board finds that, on 
remand, he should be scheduled for VA examination to 
determine the nature and etiology of his right hip 
disability.

The RO/AMC also should attempt to obtain the Veteran's up-to-
date treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran and/or his service 
representative to identify all VA and non-
VA clinicians who have treated him for a 
right hip disability since service.  
Obtain outstanding VA treatment records 
that have not been associated with the 
claims file already.  Once signed releases 
are received from the Veteran, obtain 
outstanding private treatment records that 
have not been associated with the claims 
file already.  A copy of any negative 
response(s) should be included in the 
claims file.

2.  Schedule the Veteran for appropriate 
VA examination to determine the current 
nature and etiology of his right hip 
disability.  The claims file should be 
provided to the examiner(s) for review.  
Based on a review of the claims file and 
the results of the Veteran's physical 
examination, the examiner(s) should be 
asked to provide an opinion as to whether 
it is at least as likely as not that any 
current right hip disability is related to 
the in-service tank turret accident.

3.  Thereafter, readjudicate the claim of 
service connection for a right hip 
disability.  If the benefits sought on 
appeal remain denied, the Veteran and his 
service representative should be provided 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


